107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmie NELSON, Plaintiff-Appellant,v.Tim STRAWN, Officer;  The City of Moncks Corner,Defendants-Appellees.Jimmie NELSON, Plaintiff-Appellant,v.Tim STRAWN, Officer;  The City of Moncks Corner, Defendants-Appellees.
Nos. 96-7131, 96-7632.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 26, 1997.

Jimmie Nelson, Appellant Pro Se.
Sandra J. Senn, STUCKEY & SENN, Charleston, SC, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint (No. 96-7131), and his Fed.  R.App. P. 24 motion for leave to proceed in forma pauperis (No. 96-7632).  We have reviewed the record and the district court's order dismissing Appellant's § 1983 complaint on the jury's verdict and find no reversible error.  See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).  Accordingly, we deny leave to proceed in forma pauperis and dismiss appeal No. 96-7131.  Further, in light of the disposition of appeal No. 96-7131, we deny leave to proceed in forma pauperis and dismiss as moot appeal No. 96-7632.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED